NORTONI, J.
This is a suit in equity in which it is sought to set aside a judgment and decree of di*633vorce procured several years before. It is alleged tbe decree of divorce sought to be set aside was procured through fraud practiced upon the court in and about its procurement. Upon hearing the evidence, the court found the issue for defendant and entered judgment dismissing plaintiff’s bill. From this judgment plain-' tiff prosecutes the appeal here and seeks a review of the evidence.
While all of the evidence and the motion for a new trial are preserved in the bill of exceptions, no exception whatever, touching the action of the court in overruling the motion for a new trial, appears in the abstract. In this condition of the record, we are precluded from'reviewing the evidence and the finding and judgment thereon, for the motion for a new trial avails nothing unless an exception be preserved to the action of the court in overruling it. [See Wilbrandt v. Laclede Gas Light Co., 135 Mo. App. 220, 115 S. W. 497.] The judgment should therefore be affirmed. It is so ordered.
Reynolds, P. J., and Allen, J., concur.